


110 HR 3192 IH: Pregnant Women Support Act
U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3192
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Lincoln Davis of
			 Tennessee (for himself, Mr. Smith of New
			 Jersey, Mr. Murtha,
			 Ms. Bordallo,
			 Ms. Kaptur,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Souder,
			 Mr. Marshall,
			 Mr. Pence,
			 Mr. Mollohan,
			 Mr. Franks of Arizona,
			 Mr. Melancon,
			 Mr. King of New York,
			 Mr. Ortiz,
			 Mr. Boozman,
			 Mr. Hunter,
			 Mr. Boren,
			 Mr. Kildee,
			 Mr. Costello,
			 Mr. Shuler,
			 Mr. Langevin,
			 Mr. Lamborn,
			 Mr. Peterson of Minnesota,
			 Mr. Stupak,
			 Mr. Taylor,
			 Mr. Oberstar,
			 Mr. McIntyre,
			 Mr. Gingrey,
			 Mr. Boyd of Florida,
			 Mr. Berry,
			 Mr. Donnelly,
			 Mr. Holden,
			 Mr. Renzi,
			 Mr. Ryan of Ohio,
			 Mr. Barrow, and
			 Mr. Clyburn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for programs that reduce the need for
		  abortion, help women bear healthy children, and support new
		  parents.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Pregnant Women Support Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Collecting and Reporting Abortion Surveillance
				Data
					Sec. 101. Grants for collection and reporting of abortion
				surveillance data.
					Sec. 102. Report on reasons why women choose to have an
				abortion.
					Title II—Disclosure of Information on Abortion
					Sec. 201. Disclosure of information on abortion.
					Title III—Medicaid and SCHIP Coverage of Pregnant Women and
				Unborn Children
					Sec. 301. Codification of optional SCHIP coverage of unborn
				children.
					Sec. 302. Coordination with the maternal and child health
				program.
					Sec. 303. Increase in SCHIP income eligibility.
					Sec. 304. Outreach program to encourage those eligible for
				services to enroll.
					Title IV—Health Insurance Coverage for Pregnant Women and
				Newborns
					Sec. 401. Individual health insurance coverage for pregnant
				women.
					Sec. 402. Continuation of health insurance coverage for
				newborns.
					Title V—Increasing Women’s Knowledge About Their
				Pregnancy
					Sec. 501. Grants to health centers for purchase of ultrasound
				equipment.
					Title VI—Services regarding positive test diagnosis of down
				syndrome or other prenatally diagnosed conditions
					Sec. 601. Services to patients receiving positive test
				diagnosis for down syndrome or other prenatally diagnosed
				conditions.
					Title VII—Improving services for pregnant women who are victims
				of domestic violence, dating violence, and stalking
					Sec. 701. Findings.
					Sec. 702. Program to support pregnant women who are victims of
				domestic violence.
					Sec. 703. Homicide death certificates of certain female
				victims.
					Title VIII—Public awareness campaign
					Sec. 801. Grants for increasing public awareness of resources
				available to assist pregnant women in carrying their pregnancies to term and to
				assist new parents.
					Title IX—Support for Pregnant and Parenting Students
					Sec. 901. Sense of Congress.
					Sec. 902. Definitions.
					Sec. 903. Pregnant and parenting student services pilot
				program.
					Sec. 904. Application; number of grants.
					Sec. 905. Matching Requirement.
					Sec. 906. Use of funds.
					Sec. 907. Reporting.
					Sec. 908. Authorization of appropriations.
					Title X—Support for pregnant and parenting teens
					Sec. 1001. Grants to States.
					Title XI—Federally-funded homes for pregnant and parenting women;
				adoption counseling; parenting skills
					Sec. 1101. Counseling requirements.
					Title XII—Expansion of Adoption Credit and Adoption Assistance
				Programs
					Sec. 1201. Expansion of adoption credit and adoption assistance
				programs.
					Title XIII—Providing Support to New Parents
					Sec. 1301. Increased support for WIC program.
					Sec. 1302. Nutritional support for low-income
				parents.
					Sec. 1303. Increased funding for the Child Care and Development
				Block Grant program.
					Sec. 1304. Teenage or first-time mothers; free home visits by
				registered nurses for education on health needs of infants.
				
			2.FindingsThe Congress finds as follows:
			(1)There are 1.29
			 million abortions annually in America.
			(2)48 percent of all
			 pregnancies in America are unintended. Excluding miscarriages, 54 percent of
			 unintended pregnancies end in abortion.
			(3)57 percent of
			 women who have abortions have incomes below 200 percent of the poverty
			 level.
			(4)Cannot afford a baby is the
			 second most frequently cited reason women choose to have an abortion; 73
			 percent of women having abortions cited this reason as a contributing
			 factor.
			(5)This Act is an initiative to gather more
			 complete information about abortion, to reduce the abortion rate by helping
			 women carry their pregnancies to term and bear healthy children, and by
			 affirming the right of women to be fully informed about their other options
			 when they seek an abortion.
			(6)The initiative
			 will work to support women facing unplanned pregnancies, new parents and their
			 children by providing comprehensive measures for health care needs, supportive
			 services and helpful prenatal information and postnatal services.
			3.DefinitionsFor purposes of this Act:
			(1)The term
			 Secretary means the Secretary of Health and Human Services.
			(2)The term State includes the 50
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin
			 Islands, and any other territory or possession of the United States.
			ICollecting and
			 Reporting Abortion Surveillance Data
			101.Grants for
			 collection and reporting of abortion surveillance data
				(a)GrantsThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, may make grants to States for collecting and reporting abortion
			 surveillance data.
				(b)Reporting
			 requirement
					(1)In
			 generalThe Secretary may make a grant to a State under this
			 section only if the State agrees to submit a report in each of fiscal years
			 2009 and 2011 on the State’s abortion surveillance data.
					(2)ContentsEach report submitted by a State under this
			 subsection shall, with respect to the preceding 2 fiscal years, include—
						(A)the number and
			 characteristics of women obtaining abortions in the State; and
						(B)the
			 characteristics of these abortions, including the approximate gestational age
			 of the unborn child, the abortion method, and any known physical or
			 psychological complications.
						(3)Personal
			 informationA report
			 submitted by a State under this subsection shall not contain the name of any
			 woman obtaining or seeking to obtain an abortion, any common identifier (such
			 as a social security number), or any other identifier (including statistical
			 information) that would make it possible to identify in any manner or under any
			 circumstances an individual who has obtained or seeks to obtain an
			 abortion.
					(c)ConfidentialityThe
			 Secretary shall maintain the confidentiality of any individually identifiable
			 information reported to the Secretary under this section.
				(d)Report to
			 Congress
					(1)In
			 generalNot later than the end of fiscal year 2011, the Secretary
			 shall submit a report to the Congress on the abortion surveillance data
			 reported to the Secretary under this section.
					(2)Personal
			 informationA report submitted by the Secretary to the Congress
			 under this subsection shall not contain any name or other identifier described
			 in subsection (b)(3).
					(e)Authorization of
			 AppropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2008
			 through 2011.
				102.Report on
			 reasons why women choose to have an abortionThe Secretary shall enter into an agreement
			 with the Institute of Medicine to study the reasons why women choose to have an
			 abortion. The Secretary shall ensure that a report from the Institute
			 describing the findings of the study is submitted to the Congress not later
			 than January 10, 2011.
			IIDisclosure of
			 Information on Abortion
			201.Disclosure of
			 information on abortion
				(a)In
			 generalHealth facilities that perform abortions in or affecting
			 interstate commerce shall obtain informed consent from the pregnant woman
			 seeking to have the abortion. Informed consent shall exist only after a woman
			 has voluntarily completed or opted not to complete pre-abortion counseling
			 sessions.
				(b)Accurate
			 informationCounseling
			 sessions under subsection (a) shall include the following information:
					(1)The probable gestational age and
			 characteristics of the unborn child at the time the abortion will be
			 performed.
					(2)How the abortion
			 procedure is performed.
					(3)Possible
			 short-term and long-term risks and complications of the procedure to be
			 performed.
					(4)Options or
			 alternatives to abortion, including, but not limited to, adoption, and the
			 resources available in the community to assist women choosing these
			 options.
					(5)The availability
			 of post-procedure medical services to address the risks and complications of
			 the procedure.
					(c)ExceptionThis
			 section shall not apply when the pregnant woman is herself incapable, under
			 State law, of making medical decisions. This section does not affect or modify
			 any requirement under State law for making medical decisions for such
			 patients.
				(d)Civil
			 remedies
					(1)Civil
			 actionAny female upon whom an abortion has been performed or
			 attempted without complying with the informed consent requirements may bring a
			 civil action in an appropriate district court of the United States against the
			 person who performed the abortion in knowing or reckless violation of this
			 section for actual and punitive damages.
					(2)Certain
			 authorities and requirementsWith respect to an action under
			 paragraph (1):
						(A)The court may
			 award attorney's fees to the plaintiff if judgment is rendered in favor of the
			 plaintiff, and may award attorney's fees to the defendant if judgment is
			 rendered in favor of the defendant and the court finds that the plaintiff's
			 case was frivolous and brought in bad faith.
						(B)The court shall
			 determine whether the anonymity of the female involved will be preserved from
			 public disclosure if the female has not consented to her identity being
			 disclosed. If the female's identity is to be shielded, the court shall issue an
			 order sealing the record and excluding individuals from the courtroom to
			 preserve her identity.
						(C)In the absence of
			 the female's written consent, anyone other than a public official who brings
			 the action shall do so under a pseudonym.
						(3)Rule of
			 constructionNothing in this subsection may be construed to
			 conceal the identity of the plaintiff or of the witnesses from the
			 defendant.
					(e)SeverabilityIf
			 any provision of this section requiring informed consent for abortions is found
			 unconstitutional, the unconstitutional provision is severable and the other
			 provisions of this section remain in effect.
				(f)PreemptionNothing in this section shall prevent a
			 State from enacting and enforcing additional requirements with respect to
			 informed consent.
				IIIMedicaid and
			 SCHIP Coverage of Pregnant Women and Unborn Children
			301.Codification of
			 optional SCHIP coverage of unborn children
				(a)In
			 generalSection 2110(b) of
			 the Social Security Act (42 U.S.C. 1397jj(b)) is amended by adding at the end
			 the following new paragraph:
					
						(5)Coverage of
				unborn childrenThe terms child and
				individual include, at the State option, an unborn
				child.
						.
				(b)ConstructionSubsection
			 (a) shall be construed as codifying the regulation promulgated at Federal
			 Register 61956 (October 2, 2002), relating to eligibility for prenatal care and
			 other health services for unborn children under SCHIP.
				302.Coordination
			 with the maternal and child health program
				(a)In
			 generalSection 2102(b)(3) of
			 the Social Security Act (42 U.S.C. 1397bb(b)(3)) is amended—
					(1)in subparagraph
			 (D), by striking and at the end;
					(2)in subparagraph
			 (E), by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(F)that operations
				and activities under this title are developed and implemented in consultation
				and coordination with the program operated by the State under title V in areas
				including outreach and enrollment, benefits and services, service delivery
				standards, public health and social service agency relationships, and quality
				assurance and data
				reporting.
							.
					(b)Conforming
			 medicaid amendmentSection 1902(a)(11) of such Act (42 U.S.C.
			 1396a(a)(11)) is amended—
					(1)by striking
			 and before (C); and
					(2)by
			 inserting before the semicolon at the end the following: , and (D)
			 provide that operations and activities under this title are developed and
			 implemented in consultation and coordination with the program operated by the
			 State under title V in areas including outreach and enrollment, benefits and
			 services, service delivery standards, public health and social service agency
			 relationships, and quality assurance and data reporting.
					(c)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2008.
				303.Increase in
			 SCHIP income eligibility
				(a)Definition of
			 low-income childSection 2110(c)(4) of the Social Security Act
			 (42 U.S.C. 42 U.S.C. 1397jj(c)(4)) is amended by striking 200
			 and inserting 250.
				(b)Effective
			 dateThe amendment made by subsection (a) applies to child health
			 assistance provided and allotments determined under section 2104 of the Social
			 Security Act (42 U.S.C. 1397dd) for fiscal years beginning with fiscal year
			 2008.
				304.Outreach
			 program to encourage those eligible for services to enrollThe Secretary shall make such funds
			 available as may be necessary to encourage eligible pregnant women to enroll
			 for services for their unborn children under titles XIX and XXI of the Social
			 Security Act.
			IVHealth Insurance
			 Coverage for Pregnant Women and Newborns
			401.Individual
			 health insurance coverage for pregnant women
				(a)Limitation on
			 imposition of pre-existing condition exclusions and waiting periods for women
			 with prior coverageTitle XXVII of the Public Health Service Act
			 is amended by inserting after section 2752 the following new section:
					
						2753.Providing
				individual health insurance coverage without regard to preexisting condition
				exclusion and waiting periods for pregnant women within one year of continuous
				prior coverageIn the case of
				a woman who has had at least 12 months of creditable coverage before seeking
				individual health insurance coverage, such individual health insurance
				coverage, and the health insurance issuer offering such coverage, may not
				impose any preexisting condition exclusion relating to pregnancy as a
				preexisting condition, any waiting period, or otherwise discriminate in
				coverage or premiums against the woman on the basis that she is
				pregnant.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2008, and shall apply to women who become pregnant on or after such
			 date.
				402.Continuation of
			 health insurance coverage for newborns
				(a)Group health
			 plan coverageTitle XXVII of the Public Health Service Act is
			 amended by inserting after section 2706 the following new section:
					
						2707.Continuation
				of coverage for newborns
							(a)NotificationIn the case of a pregnant woman who is
				covered under a group health plan, or under group health insurance coverage,
				for other than family coverage, the plan or issuer of the insurance shall
				provide notice to the woman during the 5th month of pregnancy, during the 8th
				month of pregnancy, and within 2 weeks after delivery, of the woman’s option to
				provide continuing coverage of the newborn child under the group health plan or
				health insurance coverage under subsection (b).
							(b)Option of
				continued coverage for newbornsIn the case of a pregnant woman
				described in subsection (a) who has a newborn child under a group health plan
				or under group health insurance coverage, the plan or issuer offering the
				coverage shall provide the woman with the option of electing coverage of the
				newborn child at least through the end of the 30-day period beginning on the
				date of birth of the child and no waiting period or preexisting condition
				exclusion shall apply with respect to the coverage of such a newborn child
				under such plan or coverage. Such continuation coverage shall remain in effect,
				subject to payment of applicable premiums, for at least such period as the
				Secretary
				specifies.
							.
				(b)Individual
			 health insurance coverageSuch title is further amended by
			 inserting after section 2753, as added by section 401, the following new
			 section:
					
						2754.Continuation
				of coverage for newbornsThe
				provisions of section 2707 shall apply with respect to individual health
				insurance coverage and the issuer of such coverage in the same manner as they
				apply to group health insurance coverage and the issuer of such
				coverage.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1, 2008, and shall apply to women who
			 become pregnant on or after such date and children who are born of such
			 women.
				VIncreasing Women’s
			 Knowledge About Their Pregnancy
			501.Grants to
			 health centers for purchase of ultrasound equipmentPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317L
			 the following:
				
					317L–1.Grants for
				the purchase or upgrade of ultrasound equipment
						(a)In
				generalThe Secretary may make grants for the purchase of
				ultrasound equipment. Such ultrasound equipment shall be used by the recipients
				of such grants to provide, under the direction and supervision of a licensed
				medical physician, ultrasound examinations to pregnant women consenting to such
				services.
						(b)Eligibility
				requirementsAn entity may receive a grant under subsection (a)
				only if the entity meets the following conditions:
							(1)The entity is a
				health center eligible to receive a grant under section 330 of the Public
				Health Service Act (relating to community health centers, migrant health
				centers, homeless health centers, and public-housing health centers).
							(2)The entity agrees
				to comply with the following medical procedures:
								(A)The entity will inform each pregnant woman
				upon whom the ultrasound equipment is used that she has the right to view the
				visual image of the unborn child from the ultrasound examination and that she
				has the right to hear a general anatomical and physiological description of the
				characteristics of the unborn child.
								(B)The entity will inform each pregnant woman
				that she has the right to learn, according to the best medical judgment of the
				physician performing the ultrasound examination or the physician’s agent
				performing such exam, the approximate age of the embryo or unborn child
				considering the number of weeks elapsed from the probable time of the
				conception of the embryo or unborn child, based upon the information provided
				by the client as to the time of her last menstrual period, her medical history,
				a physical examination, or appropriate laboratory tests.
								(c)Application for
				grantA grant may be made under subsection (a) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				section.
						(d)Annual report to
				SecretaryA grant may be made under subsection (a) only if the
				applicant for the grant agrees to report on an annual basis to the Secretary,
				in such form and manner as the Secretary may require, on the ongoing compliance
				of the applicant with the eligibility conditions established in subsection
				(b).
						(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $3,000,000 for fiscal year 2008, and
				such sums as may be necessary for each of the fiscal years 2009 and
				2010.
						.
			VIServices
			 regarding positive test diagnosis of down syndrome or other prenatally
			 diagnosed conditions
			601.Services to
			 patients receiving positive test diagnosis for down syndrome or other
			 prenatally diagnosed conditions
				(a)Findings and
			 purposes
					(1)FindingsThe
			 Congress finds as follows:
						(A)Pregnant women who
			 choose to undergo prenatal genetic testing should have access to timely,
			 scientific, and nondirective counseling about the conditions being tested for
			 and the accuracy of such tests, from health care professionals qualified to
			 provide and interpret these tests. Informed consent is a critical component of
			 all genetic testing.
						(B)A recent,
			 peer-reviewed study and two reports from the Centers for Disease Control and
			 Prevention on prenatal testing found a deficiency in the data needed to
			 understand the epidemiology of prenatally diagnosed conditions, to monitor
			 trends accurately, and to increase the effectiveness of health
			 intervention.
						(2)PurposesIt
			 is the purpose of this section, after the diagnosis of an unborn child with
			 Down syndrome or other prenatally diagnosed conditions, to—
						(A)increase patient
			 referrals to providers of key support services to assist parents in the care,
			 or placement for adoption, of a child with Down syndrome, or other prenatally
			 diagnosed conditions, as well as to provide up-to-date, science-based
			 information about life-expectancy and development potential for a child born
			 with Down syndrome or other prenatally diagnosed condition;
						(B)provide networks
			 of support services described in subparagraph (A) through a Centers for Disease
			 Control and Prevention patient and provider outreach program;
						(C)improve available
			 data by incorporating information directly revealed by prenatal testing into
			 existing State-based surveillance programs for birth defects and prenatally
			 diagnosed conditions; and
						(D)ensure that
			 patients receive up-to-date, scientific information about the accuracy of the
			 test.
						(b)Amendment to the
			 Public Health Service ActPart P of title III of the Public
			 Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
					
						399R.Support for
				patients receiving a positive test diagnosis of down syndrome or other
				prenatally diagnosed conditions
							(a)DefinitionsIn
				this section:
								(1)Down
				syndromeThe term Down syndrome refers to a
				chromosomal disorder caused by an error in cell division that results in the
				presence of an extra whole or partial copy of chromosome 21.
								(2)Health care
				providerThe term health care provider means any
				person or entity required by State or Federal law or regulation to be licensed,
				registered, or certified to provide health care services, and who is so
				licensed, registered, or certified.
								(3)Prenatally
				diagnosed conditionThe term prenatally diagnosed
				condition means any fetal health condition identified by prenatal
				genetic testing or prenatal screening procedures.
								(4)Prenatal
				testThe term prenatal test means diagnostic or
				screening tests offered to pregnant women seeking routine prenatal care that
				are administered by a health care provider based on medical history, family
				background, ethnic background, previous test results, or other risk
				factors.
								(5)SupportThe
				terms support and supportive services mean services
				to assist parents to care for, and prepare to care for, a child with Down
				Syndrome or another prenatally diagnosed condition, and to facilitate the
				adoption of such children as appropriate.
								(b)Information and
				support servicesThe Secretary, acting through the Director of
				the National Institutes of Health, the Director of the Centers for Disease
				Control and Prevention, or the Administrator of the Health Resources and
				Services Administration, may authorize and oversee certain activities,
				including the awarding of grants, contracts, or cooperative agreements,
				to—
								(1)collect,
				synthesize, and disseminate current scientific information relating to Down
				syndrome or other prenatally diagnosed conditions;
								(2)coordinate the
				provision of, and access to, new or existing supportive services for patients
				receiving a positive test diagnosis for Down syndrome or other prenatally
				diagnosed conditions, including—
									(A)the establishment
				of a resource telephone hotline and Internet Website accessible to patients
				receiving a positive test result;
									(B)the establishment
				of national and local peer-support programs; and
									(C)the establishment
				of a national registry, or network of local registries, of families willing to
				adopt newborns with Down syndrome or other prenatally diagnosed conditions, and
				links to adoption agencies willing to place babies with Down syndrome or other
				prenatally diagnosed conditions, with families willing to adopt;
									(3)establish a clearinghouse of information
				regarding the scientific facts, clinical course, life expectancy, and
				development potential relating to Down syndrome or other prenatally diagnosed
				conditions; and
								(4)establish awareness and education programs
				for health care providers who provide the results of prenatal tests for Down
				syndrome or other prenatally diagnosed conditions, to patients, consistent with
				the purpose described in section 601(a)(2)(A) of the Pregnant Women Support
				Act.
								(c)Data
				collection
								(1)Provision of
				assistanceThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, shall provide assistance to State
				and local health departments to integrate the results of prenatal testing into
				State-based vital statistics and birth defects surveillance programs.
								(2)ActivitiesThe
				Secretary shall ensure that activities carried out under paragraph (1) are
				sufficient to extract population-level data relating to national rates and
				results of prenatal testing.
								(d)Provision of
				information by providersUpon receipt of a positive test result
				from a prenatal test for Down syndrome or other prenatally diagnosed conditions
				performed on a patient, the health care provider involved (or his or her
				designee) shall provide the patient with the following:
								(1)Up-to-date,
				scientific, written information concerning the life expectancy, clinical
				course, and intellectual and functional development and treatment options for
				an unborn child diagnosed with or child born with Down syndrome or other
				prenatally diagnosed conditions.
								(2)Referral to
				supportive services providers, including information hotlines specific to Down
				syndrome or other prenatally diagnosed conditions, resource centers or
				clearinghouses, and other education and support programs described in
				subsection (b).
								(e)Privacy
								(1)In
				generalNotwithstanding subsections (c) and (d), nothing in this
				section shall be construed to permit or require the collection, maintenance, or
				transmission, without the health care provider obtaining the prior, written
				consent of the patient, of—
									(A)health information
				or data that identify a patient, or with respect to which there is a reasonable
				basis to believe the information could be used to identify the patient
				(including a patient’s name, address, healthcare provider, or hospital);
				and
									(B)data that are not
				related to the epidemiology of the condition being tested for.
									(2)GuidanceNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall establish guidelines concerning the implementation of paragraph (1) and
				subsection (d).
								(f)Reports
								(1)Implementation
				reportNot later than 2 years after the date of enactment of this
				section, and every 2 years thereafter, the Secretary shall submit a report to
				Congress concerning the implementation of the guidelines described in
				subsection (e)(2).
								(2)GAO
				reportNot later than 1 year after the date of enactment of this
				section, the Government Accountability Office shall submit a report to Congress
				concerning the effectiveness of current healthcare and family support programs
				serving as resources for the families of children with disabilities.
								(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of the fiscal years 2008 through
				2012.
							.
				VIIImproving
			 services for pregnant women who are victims of domestic violence, dating
			 violence, and stalking
			701.FindingsThe Congress finds as follows:
				(1)Pregnant and recently pregnant women are
			 more likely to be victims of homicide than to die of any other causes, and
			 evidence exists that a significant proportion of all female homicide victims
			 are killed by their intimate partners.
				(2)A
			 2001 study published by the Journal of the American Medical Association found
			 that murder is the number one cause of death among pregnant women.
				(3)Research suggests
			 that injury-related deaths, including homicide and suicide, account for
			 approximately one-third of all maternal mortality cases, while medical reasons
			 make up the rest. Homicide is the leading cause of death overall for pregnant
			 women, followed by cancer, acute and chronic respiratory conditions, motor
			 vehicle collisions and drug overdose, peripartum and postpartum cardiomyopthy,
			 and suicide.
				702.Program to
			 support pregnant women who are victims of domestic violence
				(a)In
			 generalFor fiscal year 2008
			 and each subsequent fiscal year, the Attorney General, through the Director of
			 the Office on Violence Against Women, may award grants to States, to be used
			 for any of the following purposes:
					(1)To assist States
			 in providing intervention services, accompaniment, and supportive social
			 services for eligible pregnant women who are victims of domestic violence,
			 dating violence, or stalking.
					(2)To provide for
			 technical assistance and training (as described in subsection (c)) relating to
			 violence against eligible pregnant women to be made available to the
			 following:
						(A)Federal, State,
			 tribal, territorial, and local governments, law enforcement agencies, and
			 courts.
						(B)Professionals
			 working in legal, social service, and health care settings.
						(C)Nonprofit
			 organizations.
						(D)Faith-based
			 organizations.
						(b)State
			 eligibilityTo be eligible for a grant under subsection (a), a
			 State shall—
					(1)submit to the
			 Attorney General an application in such time and manner, and containing such
			 information, as specified by the Attorney General; and
					(2)for a grant made
			 for a fiscal year beginning on or after the date that is one year after the
			 date of the enactment of this title, satisfy the requirement under section 703,
			 relating to female homicide victim determinations and death
			 certificates.
					(c)Technical
			 assistance and training describedFor purposes of subsection (a)(2),
			 technical assistance and training is—
					(1)the identification
			 of eligible pregnant women experiencing domestic violence, dating violence, or
			 stalking;
					(2)the assessment of
			 the immediate and short-term safety of such a pregnant woman, the evaluation of
			 the impact of the violence or stalking on the pregnant woman’s health, and the
			 assistance of the pregnant woman in developing a plan aimed at preventing
			 further domestic violence, dating violence, or stalking, as appropriate;
					(3)the maintenance of
			 complete medical or forensic records that include the documentation of any
			 examination, treatment given, and referrals made, recording the location and
			 nature of the pregnant woman’s injuries, and the establishment of mechanisms to
			 ensure the privacy and confidentiality of those medical records; and
					(4)the identification
			 and referral of the pregnant woman to appropriate public and private nonprofit
			 entities that provide intervention services, accompaniment, and supportive
			 social services.
					(d)DefinitionsFor purposes of this title:
					(1)AccompanimentThe term accompaniment means
			 assisting, representing, and accompanying a woman in seeking judicial relief
			 for child support, child custody, restraining orders, and restitution for harm
			 to persons and property, and in filing criminal charges, and may include the
			 payment of court costs and reasonable attorney and witness fees associated
			 therewith.
					(2)Eligible
			 pregnant womanThe term eligible pregnant woman
			 means any woman who is pregnant on the date on which such woman becomes a
			 victim of domestic violence, dating violence, or stalking or who was pregnant
			 during the one-year period before such date.
					(3)Intervention
			 servicesThe term intervention services means, with
			 respect to domestic violence, dating violence, or stalking, 24-hour telephone
			 hotline services for police protection and referral to shelters.
					(4)StateThe term State includes the
			 District of Columbia, any commonwealth, possession, or other territory of the
			 United States, and any Indian tribe or reservation.
					(5)Supportive
			 social servicesThe term supportive social services
			 means transitional and permanent housing, vocational counseling, and individual
			 and group counseling aimed at preventing domestic violence, dating violence, or
			 stalking.
					(6)ViolenceThe term violence means actual violence and the risk or threat of
			 violence.
					(e)Authorization of
			 AppropriationsFor the purpose of making allotments under
			 subsection (a), there are authorized to be appropriated $4,000,000 for each of
			 the fiscal years 2008 through 2012.
				703.Homicide death
			 certificates of certain female victimsFor purposes of section 702(b)(2), the
			 requirement under this section is that not later than the date that is one year
			 after the date of the enactment of this title, a State shall require, with
			 respect to any homicide case initiated after such one-year date and in which
			 the victim is a female of possible child-bearing age, each of the
			 following:
				(1)A
			 determination of which, if any, of the following categories, described the
			 victim:
					(A)The victim was
			 pregnant on the date of her death.
					(B)The victim was not
			 pregnant on the date of her death, but had been pregnant during the 42-day
			 period before such date.
					(C)The victim was not
			 pregnant on the date of her death, but had been pregnant during the period
			 beginning on the date that was one year before such date of her death and
			 ending on the date that was 43 days before such date of her death.
					(D)The victim was not
			 pregnant during the one-year period before the date of her death.
					(E)It could not be
			 determined whether or not the victim had been pregnant during the one-year
			 period before the date of her death.
					(2)The determination
			 made under paragraph (1) shall be included in the death certificate of the
			 victim.
				VIIIPublic
			 awareness campaign
			801.Grants for
			 increasing public awareness of resources available to assist pregnant women in
			 carrying their pregnancies to term and to assist new parents
				(a)GrantsThe Secretary may make grants to States to
			 increase public awareness of resources available to pregnant women to carry
			 their pregnancy to term and to new parents.
				(b)Use of
			 fundsThe Secretary may make a grant to a State under this
			 section only if the State agrees to use the grant for the following:
					(1)Identification of resources available to
			 assist pregnant women to carry their pregnancy to term or to assist new
			 parents, or both.
					(2)Conducting an
			 advertising campaign to increase public awareness of such resources.
					(3)Establishing and
			 maintaining a toll-free telephone line to direct people to—
						(A)organizations that
			 provide support services for pregnant women to carry their pregnancy to
			 term;
						(B)adoption centers;
			 and
						(C)organizations that
			 provide support services to new parents.
						(c)ProhibitionThe
			 Secretary shall prohibit each State receiving a grant under this section from
			 using the grant to direct people to an organization or adoption center that is
			 for-profit.
				(d)Identification
			 of resourcesThe Secretary shall require each State receiving a
			 grant under this section to make publicly available by means of the Internet
			 (electronic and paper form) a list of the following:
					(1)The resources
			 identified pursuant to subsection (b)(1).
					(2)The organizations
			 and adoption centers to which people are directed pursuant to an advertising
			 campaign or telephone line funded under this section.
					(e)Authorization of
			 AppropriationsThe Secretary shall make such funds available as
			 may be necessary to carry out the activities of this section.
				IXSupport for
			 Pregnant and Parenting Students
			901.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)pregnant college students should not have
			 to make a choice between keeping their baby and staying in school;
				(2)the pilot program under this title will
			 help interested, eligible institutions of higher education establish pregnancy
			 and parenting student services offices that will operate independent of Federal
			 funding no later than 5 years after the date of the enactment of this title;
			 and
				(3)amounts appropriated to carry out other
			 Federal programs should be reduced to offset the costs of this title.
				902.DefinitionsIn this title:
				(1)Eligible
			 institution of higher educationThe term eligible
			 institution of higher education means an institution of higher education
			 (as such term is defined in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001)) that has established and operates, or agrees to establish and
			 operate upon the receipt of a grant under this title, a pregnant and parenting
			 student services office described in
			 section 906.
				(2)Parent;
			 parentingThe terms parent and
			 parenting refer to a parent or legal guardian of a minor.
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
				903.Pregnant and
			 parenting student services pilot programFrom amounts appropriated under
			 section 908 for a fiscal year, the Secretary
			 shall establish a pilot program to award grants to eligible institutions of
			 higher education to enable the eligible institutions to establish (or maintain)
			 and operate pregnant and parenting student services offices in accordance with
			 section 906.
			904.Application;
			 number of grants
				(a)ApplicationAn eligible institution of higher education
			 that desires to receive a grant under this title shall submit an application to
			 the Secretary at such time, in such manner, and containing such information as
			 the Secretary may require.
				(b)Requests for
			 additional informationThe
			 Secretary may require an eligible institution submitting an application under
			 subsection (a) to provide additional information if the Secretary determines
			 such information is necessary to process the application.
				(c)Number of
			 grantsSubject to the
			 availability of appropriations under
			 section 908, the Secretary shall award grants
			 under this title to no more than 200 eligible institutions.
				905.Matching
			 RequirementAn eligible
			 institution of higher education that receives a grant under this title shall
			 contribute to the conduct of the pregnant and parenting student services office
			 supported by the grant an amount from non-Federal funds equal to the amount of
			 the grant. The non-Federal share may be in cash or in kind, fairly evaluated,
			 including services, facilities, supplies, or equipment.
			906.Use of
			 funds
				(a)In
			 generalAn eligible
			 institution of higher education that receives a grant under this title shall
			 use grant funds to establish (or maintain) and operate a pregnant and parenting
			 student services office, located on the campus of the eligible institution,
			 that carries out the following programs and activities:
					(1)Hosts an initial
			 pregnancy and parenting resource forum—
						(A)to assess
			 pregnancy and parenting resources, located on the campus or within the local
			 community, that are available to meet the needs described in
			 paragraph (2); and
						(B)to set goals
			 for—
							(i)improving such
			 resources for pregnant, parenting, and prospective parenting students;
			 and
							(ii)improving access
			 to such resources.
							(2)Annually assesses
			 the performance of the eligible institution and the office in meeting the
			 following needs of students enrolled in the eligible institution who are
			 pregnant or are parents:
						(A)The inclusion of
			 maternity coverage and the availability of riders for additional family members
			 in student health care.
						(B)Family
			 housing.
						(C)Child care.
						(D)Flexible or
			 alternative academic scheduling, such as telecommuting programs.
						(E)Education to
			 improve parenting skills for mothers and fathers and to strengthen
			 marriages.
						(F)Maternity and baby
			 clothing, baby food (including formula), baby furniture, and similar items to
			 assist parents and prospective parents in meeting the material needs of their
			 children.
						(G)Post-partum
			 counseling and support groups.
						(3)Identifies public
			 and private service providers, located on the campus of the eligible
			 institution or within the local community, that are qualified to meet the needs
			 described in paragraph (2), and establishes programs with qualified providers
			 to meet such needs.
					(4)Assists pregnant
			 and parenting students and their spouses in locating and obtaining services
			 that meet the needs described in paragraph (2).
					(5)If appropriate,
			 provides referrals for prenatal care and delivery, infant or foster care, or
			 adoption, to a student who requests such information. An office shall make such
			 referrals only to service providers that primarily serve the following types of
			 individuals:
						(A)Parents.
						(B)Prospective
			 parents awaiting adoption.
						(C)Women who are
			 pregnant and plan on parenting or placing the child for adoption.
						(D)Parenting or
			 prospective parenting couples who are married or who plan on marrying in order
			 to provide a supportive environment for each other and their child.
						(b)Expanded
			 servicesIn carrying out the programs and activities described in
			 subsection (a), an eligible institution of
			 higher education receiving a grant under this title may choose to provide
			 access to such programs and activities to a pregnant or parenting employee of
			 the eligible institution, and the employee’s spouse.
				907.Reporting
				(a)Annual report by
			 institutions
					(1)In
			 generalFor each fiscal year that an eligible institution of
			 higher education receives a grant under this title, the eligible institution
			 shall prepare and submit to the Secretary, by the date determined by the
			 Secretary, a report that—
						(A)itemizes the
			 pregnant and parenting student services office's expenditures for the fiscal
			 year;
						(B)contains a review
			 and evaluation of the performance of the office in fulfilling the requirements
			 of this title, using the specific performance criteria or standards established
			 under paragraph (2)(A); and
						(C)describes the
			 achievement of the office in meeting the needs listed in
			 section 906(a)(2) of the students
			 served by the eligible institution, and the frequency of use of the office by
			 such students.
						(2)Performance
			 criteriaNot later than 180
			 days before the date the annual report described in
			 paragraph (1) is submitted, the
			 Secretary—
						(A)shall identify the specific performance
			 criteria or standards that shall be used to prepare the report; and
						(B)may establish the form or format of the
			 report.
						(3)Additional
			 informationAfter reviewing
			 an annual report of an eligible institution of higher education, the Secretary
			 may require that the eligible institution provide additional information if the
			 Secretary determines that such additional information is necessary to evaluate
			 the pilot program.
					(b)Report by
			 SecretaryThe Secretary shall annually prepare and submit a
			 report on the findings of the pilot program under this title, including the
			 number of eligible institutions of higher education that were awarded grants
			 and the number of students served by each pregnant and parenting student
			 services office receiving funds under this title, to the appropriate committees
			 of the Senate and the House of Representatives.
				908.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title no more than $10,000,000
			 for each of the fiscal years 2008 through 2012.
			XSupport for
			 pregnant and parenting teens
			1001.Grants to
			 StatesThe Secretary shall
			 make grants to States to allow early childhood education programs, including
			 Head Start, to work with pregnant or parenting teens to complete high school
			 and prepare for college or for vocational education.
			XIFederally-funded
			 homes for pregnant and parenting women; adoption counseling; parenting
			 skills
			1101.Counseling
			 requirementsWith respect to
			 any program of grants that is administered by the Secretary and whose purposes
			 include providing funds for group homes for pregnant and parenting women, the
			 Secretary shall require as a condition of making such grants that the entities
			 operating the group homes provide to such women, upon request—
				(1)adoption
			 counseling; and
				(2)counseling on
			 parenting skills.
				XIIExpansion of
			 Adoption Credit and Adoption Assistance Programs
			1201.Expansion of
			 adoption credit and adoption assistance programs
				(a)Increase in
			 dollar limitation
					(1)Adoption
			 credit
						(A)In
			 generalParagraph (1) of section 23(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $15,000.
						(B)Child with
			 special needsParagraph (3) of section 23(a) of such Code
			 (relating to $10,000 credit for adoption of child with special needs regardless
			 of expenses) is amended—
							(i)in
			 the text by striking $10,000 and inserting
			 $15,000, and
							(ii)in
			 the heading by striking $10,000 and inserting
			 $15,000.
							(C)Conforming
			 amendment to inflation adjustmentSubsection (h) of section 23 of
			 such Code (relating to adjustments for inflation) is amended to read as
			 follows:
							
								(h)Adjustments for
				inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2008, each of the dollar amounts in subsections (a)(3) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(2)Adoption
			 assistance programs
						(A)In
			 generalParagraph (1) of section 137(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $15,000.
						(B)Child with
			 special needsParagraph (2) of section 137(a) of such Code
			 (relating to $10,000 exclusion for adoption of child with special needs
			 regardless of expenses) is amended—
							(i)in
			 the text by striking $10,000 and inserting
			 $15,000, and
							(ii)in
			 the heading by striking $10,000 and inserting
			 $15,000.
							(C)Conforming
			 amendment to inflation adjustmentSubsection (f) of section 137
			 of such Code (relating to adjustments for inflation) is amended to read as
			 follows:
							
								(f)Adjustments for
				inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2008, each of the dollar amounts in subsections (a)(2) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(b)Credit made
			 refundable
					(1)Credit moved to
			 subpart relating to refundable creditsThe Internal Revenue Code
			 of 1986 is amended—
						(A)by redesignating
			 section 36 as section 37,
						(B)by redesignating
			 section 23, as amended by subsection (a), as section 36, and
						(C)by moving section
			 36 (as so redesignated) from subpart A of part IV of subchapter A of chapter 1
			 to the location immediately before section 37 (as so redesignated) in subpart C
			 of part IV of subchapter A of chapter 1.
						(2)Conforming
			 amendments
						(A)Section
			 24(b)(3)(B) of such Code is amended by striking sections 23 and
			 and inserting section.
						(B)Section
			 25(e)(1)(C) of such Code is amended—
							(i)in
			 clause (i) by striking 23, 25D, and inserting
			 25D, and
							(ii)in
			 clause (ii) by striking 23,.
							(C)Section 25B(g)(2)
			 of such Code is amended by striking and section 23.
						(D)Section 25D(c)(2)
			 of such Code is amended by striking 23, 24, and inserting
			 24.
						(E)Section 26(a)(1)
			 of such Code is amended by striking 23, 24 and inserting
			 24.
						(F)Section 36 of such
			 Code, as so redesignated, is amended—
							(i)by
			 striking paragraph (4) of subsection (b), and
							(ii)by
			 striking subsection (c).
							(G)Section 137 of
			 such Code is amended—
							(i)in
			 subsection (d) by striking section 23(d) and inserting
			 section 36(d), and
							(ii)in
			 subsection (e) by striking section 23 and inserting
			 section 36.
							(H)Section 904(i) of
			 such Code is amended by striking 23, 24, and inserting
			 24.
						(I)Section
			 1016(a)(26) is amended by striking 23(g) and inserting
			 36(g).
						(J)Section 1400C(d) of
			 such Code is amended by striking 23, 24, and inserting
			 24.
						(K)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code of
			 1986 is amended by striking the item relating to section 23.
						(L)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
						(M)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
							
								
									Sec. 36. Adoption expenses.
									Sec. 37. Overpayments of
				tax.
								
								.
						(c)Modifications
			 made by EGTRRA to adoption credit made permanentTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the amendments made by section 202 of such Act.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				XIIIProviding
			 Support to New Parents
			1301.Increased
			 support for WIC program
				(a)FindingsCongress
			 finds the following:
					(1)The special
			 supplemental nutrition program for women, infants, and children (WIC)
			 authorized in the Child Nutrition Act of 1966 (42 U.S.C. 1786) serves over
			 8,000,000 women, infants, and children.
					(2)Half of all
			 infants in the United States and 1 in 4 young children under age 5 get crucial
			 health and nutrition benefits from the WIC Program.
					(3)It is estimated
			 that every dollar spent on WIC results in between $1.92 and $4.21 in Medicaid
			 savings for newborns and their mothers.
					(4)The WIC program
			 has been proven to increase the number of women receiving prenatal care, reduce
			 the incidence of low birth weight and fetal mortality, reduce anemia, and
			 enhance the nutritional quality of the diet of mothers and children.
					(5)The WIC program’s essential, effective
			 nutrition services include nutrition assessment, counseling and education,
			 obesity prevention, breastfeeding support and promotion, prenatal and pediatric
			 health care referrals and follow-up, spousal and child abuse referral, drug and
			 alcohol abuse referral, immunization screening, assessment and referral, and a
			 host of other services for mothers and children.
					(6)One in 10 people
			 eligible to participate in the WIC program are unable to receive WIC
			 services.
					(b)Authorization of
			 appropriationsFor the
			 purpose of carrying out the special supplemental nutrition program for women,
			 infants, and children (WIC) (42 U.S.C. 1786), there is authorized to be
			 appropriated $5,388,000,000 for fiscal year 2008, of which there is authorized
			 to be appropriated $15,000,000 for breast-feeding peer counselors and
			 $14,000,000 for infrastructure needs.
				1302.Nutritional
			 support for low-income parentsSection 5(c)(2) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(c)(2)) is amended by striking “30 per centum” and inserting
			 “85 percent”.
			1303.Increased
			 funding for the Child Care and Development Block Grant program
				(a)Authorization of
			 appropriationsSection 658B
			 of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is
			 amended to read as follows:
					
						658B.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subchapter $2,350,000,000 for
				fiscal year 2008 and such sums as may be necessary for fiscal years 2009
				through
				2012.
						.
				(b)Conforming
			 amendmentSection 658E(c)(3)(D) of the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9858c(c)(3)(D)) is amended by striking
			 1997 through 2002 and inserting 2008 through
			 2012.
				1304.Teenage or
			 first-time mothers; free home visits by registered nurses for education on
			 health needs of infants
				(a)In
			 generalThe Secretary may make grants to local health departments
			 to provide to eligible mothers, without charge, education on the health needs
			 of their infants through visits to their homes by registered nurses.
				(b)Eligible
			 mother
					(1)In
			 generalFor purposes of subsection (a), a woman is an eligible
			 mother if, subject to paragraph (2), the woman—
						(A)is the mother of
			 an infant who is not more than 12 months of age; and
						(B)(i)the woman was under the
			 age of 20 at the time of birth; or
							(ii)the infant referred to in
			 subparagraph (A) is the first child of the woman.
							(2)Additional
			 requirements for certain mothersIn the case of a woman described
			 in paragraph (1)(B)(ii) who is 20 years of age or older, the woman is an
			 eligible mother for purposes of subsection (a) only if the woman meets such
			 standards in addition to the applicable standards under paragraph (1) as the
			 local health department involved determines to be appropriate.
					(c)Certain
			 requirementsA grant may be made under subsection (a) only if the
			 applicant involved agrees as follows:
					(1)The program
			 carried out under such subsection by the applicant will be designed to instill
			 in eligible mothers confidence in their abilities to provide for the health
			 needs of their newborns, including through—
						(A)providing
			 information on child development; and
						(B)soliciting
			 questions from the mothers.
						(2)The registered
			 nurses who make home visits under subsection (a) will, as needed, provide
			 referrals for health and social services to serve the needs of the
			 newborns.
					(3)The period during
			 which the visits will be available to an eligible mother will not be fewer than
			 six months.
					(4)An
			 eligible mother will not receive more than one visit each month during the
			 period in which such visits are available to the woman.
					(d)Authorized
			 services
					(1)RequirementsA
			 grant may be made under subsection (a) only if the applicant involved agrees
			 that the following services will be provided by registered nurses in home
			 visits under subsection (a):
						(A)Information on
			 child health and development, including suggestions for child-developmental
			 activities that are enjoyable for parents and children.
						(B)Advice on
			 parenting, including information on how to develop a strong parent-child
			 relationship.
						(C)Information on
			 resources about parenting, including identifying books and videos that are
			 available at local libraries.
						(D)Information on
			 upcoming parenting workshops in the local region.
						(E)Information on
			 programs that facilitate parent-to-parent support services.
						(F)In the case of an
			 eligible mother who is a student, information on resources that may assist the
			 mother in completing the educational courses involved.
						(2)Additional
			 servicesA grant under subsection (a) may be expended to provide
			 services during home visits under such subsection in addition to the services
			 specified in paragraph (1).
					(e)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $3,000,000 for fiscal year 2008.
				
